 CRANE SHEET METAL, INC.75Crane Sheet Metal, Inc. and Sheet Metal WorkersLocal Union No. 2Hartley Sheet Metal Company, Incorporated' andSheet Metal Workers Local Union No. 2. Cases17-CA-7902 and 17-CA-7903March 3, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOOn November 7, 1979, Administrative LawJudge Ivar H. Peterson issued the attached Deci-sion in this proceeding. Thereafter, the GeneralCounsel filed exceptions and a supporting brief,and Respondents filed answering briefs, cross-ex-ceptions, and briefs in support of their cross-excep-tions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge only to the extent not inconsistent herewith.The issue presented here is whether Respondentsviolated Section 8(a)(5) of the Act by disavowing acontract negotiated by an employer association ofwhich they were members. The General Counselalleges and Respondents deny that the Associationwas authorized to negotiate a binding agreementfor them.Respondents are sheet metal contractors locatednear Pittsburg, in southeast Kansas. Prior to 1975,Respondents had bargained collectively with Local475 of the Sheet Metal Workers InternationalUnion. In 1975 Local 475 merged with Sheet MetalWorkers Local Union No. 2 (the Union herein).The Union's geographical jurisdiction had beengenerally coextensive with that of Sheet Metal andAir Conditioning Contractors National Association,Inc., Kansas City Chapter (SMACNA-KC or theAssociation), with which it bargained in a multiem-ployer unit consisting of the Association's employ-er-members. SMACNA-KC's bylaws authorize itto negotiate for its members and to bind them tothe labor agreements it executes.Upon the Union's accession to Local 475'sformer territory, SMACNA-KC, at the Union'ssuggestion, extended its geographical limits toremain coextensive with the Union's. SMACNA-' The Administrative Law Judge corrected the company name pursu-ant to a motion made at the hearing. However, the company name wasfurther corrected at the hearing to that appearing in the present caption.248 NLRB No. 15KC approached southeast Kansas contractors, in-cluding Respondents, about becoming members.Respondents agreed.to allow SMACNA-KC to ne-gotiate with the Union for them in 1975, on a trialbasis, with the reservation, known to the Union,that any agreement negotiated would be subject totheir approval. SMACNA-KC negotiated anagreement, running until June 30, 1977, and Re-spondents approved it. Later in 1975 Respondentseach sent the Association $250 as a membershipfee. SMACNA-KC did not send Respondentscopies of its bylaws. Its executive director, RobertBaker, told Respondents that they need not pay pe-riodic association dues because they were not lo-cated in its immediate service area. He also in-formed them that the next contract would be onedocument covering both the Kansas City area andthe southeastern area.In early 1977 SMACNA-KC sent the Union alist of its members for which it would be bargain-ing in the upcoming contract negotiations. Nothaving added Respondents' names to the list, Ex-ecutive Director Baker had a secretary type at thebottom of the list the addition, "All South AreaContractors." SMACNA-KC and the Union beganbargaining over the terms and conditions to governboth the Kansas City area and the southern area,also known as the southeastern, or Pittsburg, area.On June 22, 1977,2 Baker met with Respondentsand asked them if they wanted him to negotiate forthem. They told him that they did, but again limit-ed his authority to negotiating an agreement sub-ject to their approval. This time, however, theUnion was not informed of such a limitation.A few days later, SMACNA-KC and the Unionreached an agreement ratified by the SMACNA-KC membership on June 25, covering both theKansas City and the southeastern areas. Respon-dents were not notified of the ratification meeting.3On July 1, SMACNA-KC sent Respondents copiesof the wage scale negotiated for their area. Respon-dents informed SMACNA-KC that they did notapprove the contract. At a further meeting held onJuly 19, Respondents, SMACNA-KC, and theUnion attempted unsuccessfully to reach a separateagreement to accommodate Respondents' difficul-ties with the negotiated agreement.4a All further dates are in 1977.' It is not clear from the record whether ratification was understood tobe a prerequisite to execution of the contract and, if so, what kind of votewas required for ratification. It is clear from the bylaws, however, thatapproval did not have to be unanimous.4 According to SMACNA-KC Executive Director Baker, another sep-arate agreement covering wage rates for light commercial and residentialjobs was still to be negotiated. This does not affect the legal status of thenegotiated agreement. Joseph McDaniel, an Individual Proprietorship d/b/aCustom Colors Contractors, 226 NLRB 851, 854 (1976).CRANE SHEET METAL, INC 75 76DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Administrative Law Judge concluded thatRespondents never manifested an unequivocal in-tention to be bound by the Association's negotia-tions with the Union. He found that, not having re-ceived copies of the bylaws, Respondents were un-aware of the fact that SMACNA-KC membershipcarried with it complete delegation of bargainingauthority and they never assented to such a delega-tion. Therefore, he reasoned, Respondents can beheld only to the limited authority they gave to theAssociation. In the Administrative Law Judge'sview, Respondents' failure to communicate such alimitation of authority to the Union was irrelevantbecause Respondents did not, by their own con-duct, clothe the Association with full authority.We view the situation differently. There is noquestion of the lack of timely communication tothe Union of a withdrawal of authority from theAssociation. The sole issue, we agree with the Ad-ministrative Law Judge, is whether the Associationwas clothed with authority to bind Respondents inthe first place. The Association had negotiated forRespondents in the past, albeit on a trial basis andwith limited authority. When, in 1977, the Associ-ation truthfully informed the Union that the "southarea contractors" (including Respondents) hadbecome SMACNA-KC members, the Union wasjustified in concluding that the trial status of theAssociation's authority during the prior negotia-tions had been converted into a grant of the fullauthority which was normally associated withmembership and which the bylaws expressly pro-vided. Such apparent authority is sufficient to bindRespondents to an agreement reached by the Asso-ciation absent timely withdrawal. See LutheranHomes and Hospitals, Inc. d/b/a Fairlawn CareCenter, 233 NLRB 1025 (1977); Homer Gale andHoward Gale, Co-Partners, d/b/a American Sign &Neon Company, 176 NLRB 1049, 1052 (1969); RayHopman d/b/a Ray Hopman Plumbing & Heating,174 NLRB 403, 406 (1969).5 Thus, where no limi-tation on that authority is communicated to theother party until negotiations have concluded andthe other party reasonably thinks it has a bindingcontract, a belated disavowal of authority to bind aparty having a duty to bargain cannot relieve sucha party of its obligation to honor the contract,whether the authority relied on is actual or onlyapparent. See University of Bridgeport, 229 NLRB1074 (1977); The Anaconda Company, 224 NLRB1041, 1049, 1051 (1976); Welsh Aircraft, Inc., d/b/aI The Administrative Law Judge concluded that Respondents werenot bound by the Association's bylaws because they were not aware ofthem. Whatever effect Respondents' ignorance of the bylaws might haveon Respondents' rights as against the Association, however, such a de-fense is not persuasive as against a third party who reasonably could relyon their presumptive validity.Welsh Plastics, Ltd., a wholly-owned subsidiary ofStandard Industries, Inc., 219 NLRB 93, 96, fn. 5(1975). That the Association, by going to Respon-dents after negotiations began and requesting au-thority to negotiate for them, exhibited some doubtas to the authority it then possessed does notchange the result. It is not the agent's subjectivebelief as to the extent of his authority, but the ap-parent authority he exhibits to third parties, thatcontrols the principal's responsibility. See SunshineHotels Limited d/b/a Outrigger-Maui, 226 NLRB31, 32 (1976). In short, the actions of an agent whois clothed with authority, even when he misrepre-sents to third parties crucial facts pertinent to thebasis or extent of his authority, may still bind theparty having the duty to bargain. See AmericanSign & Neon Company, 176 NLRB at 1052. Noth-ing in the instant case justifies relieving Respon-dents of the responsibility to honor the agreementnegotiated in their behalf by their agent. Therefore,we find that Respondents violated Section 8(a)(5)of the Act by their refusal to honor and abide bythe collective-bargaining agreement entered intobetween SMACNA-KC and the Union.6CONCLUSIONS OF LAW1. Respondents are employers engaged in com-merce within the meaning of Section 2(6) and (7)of the Act.2. The Union is a labor organization within themeaning of Section 2(5) of the Act.3. The following employees constitute a unit ap-propriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act:All employees of the employer-members ofSMACNA-KC, including Respondents' em-ployees, engaged in, but not limited to, themanufacture, fabrication, assembling, handling,erection, installation, dismantling, conditioning,adjustment, alteration, repairing and servicingof all ferrous or nonferrous metal work of U.S.#10 gauge or its equivalent or lighter gaugeand all other materials used in lieu thereof andof all air-veyor systems and air handling sys-tems regardless of materials used including thesetting of all equipment and all reinforcementsin connection therewith; all lagging over insu-lation and all duct lining; adjusting of all air-handling equipment and ductwork in connec-tion with testing and balancing; the prepara-tion of all shop and field sketches used in fab-rication and erection, including those takenThe Union's willingness to attempt an accommodation of Respon-dents' difficulties with the negotiated agreement after it became effectivedoes not, in the circumstances presented here, constitute a waiver of itsright to enforce the agreement. CRANE SHEET METAL, INC.77from original and engineering drawings orsketches; and all other work included in thejurisdictional claims of Sheet Metal Workers'International Association.4. At all times material herein, the Union hasbeen, and is, the exclusive representative of all em-ployees in the above-described unit for the pur-poses of collective bargaining.5. By their failure to honor and abide by the col-lective-bargaining agreement entered into betweenSMACNA-KC, as their agent, and the Union, ef-fective July 1, 1977, Respondents have engaged inand are engaging in unfair labor practices withinthe meaning of Section 8(a)(5) and (1) of the Act.6. The aforesaid unfair labor practices affectcommerce within the meaning of Section 2(6) and(7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondents, Crane SheetMetal, Inc., Parsons, Kansas, and Hartley SheetMetal Company, Incorporated, Coffeyville,Kansas,7their officers, agents, successors, and as-signs, shall:1. Cease and desist from:(a) Failing and refusing to honor and abide bythe collective-bargaining agreement effective fromJuly 1, 1977, to June 30, 1980, between SheetMetal and Air Conditioning Contractors NationalAssociation, Inc., Kansas City Chapter, and LocalUnion No. 2, Sheet Metal Workers InternationalAssociation, Kansas City, Missouri.(b) In any like or related manner interferingwith, restraining, or coercing their employees inthe exercise of the rights guaranteed by Section 7of the Act.2. Take the following affirmative action:(a) Forthwith honor and abide by the agreementdescribed above in paragraph l(a).(b) Give retroactive effect to the provisions ofthat agreement to July 1, 1977, and make whole allof their employees in the above-described bargain-ing unit for any loss of wages and other benefitswhich are provided for in that agreement, due tothe Respondents' failure to give effect to its terms,with interest as set forth in Florida Steel Corpora-tion, 231 NLRB 651 (1977). (See, generally, IsisPlumbling & Heating Co., 138 NLRB 716 (1962).)(c) Preserve and, upon request, make available tothe Board or its agents, for examination and copy-' The Administrative Law Judge inadvertently reversed the locationsof the two Rspoplldentsing, all payroll records, social security payment re-cords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay and benefits due under theterms of this Order.(d) Post at their respective places of businesscopies of the attached notice marked "AppendixA"8for Respondent Crane Sheet Metal, Inc., orthe attached notice marked "Appendix B" for Re-spondent Hartley Sheet Metal Company, Incorpo-rated. Copies of said notice, on forms provided bythe Regional Director for Region 17, after beingduly signed by that Respondent's authorized repre-sentative, shall be posted by each Respondent im-mediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in con-spicuous places, including all places where noticesto employees are customarily posted. Reasonablesteps shall be taken by Respondents to insure thatsaid notices are not altered, defaced, or covered byany other material.(e) Notify the Regional Director for Region 17,in writing, within 20 days from the date of thisOrder, what steps have been taken to comply here-with.8 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIX ANOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all the parties participat-ed, the National Labor Relations Board has foundthat we have violated the National Labor RelationsAct. We have been ordered to post this notice andto abide by its terms.WE WILL NOT refuse to honor and abide bythe collective-bargaining agreement effectivefrom July 1, 1977, to June 30, 1980, betweenSheet Metal and Air Conditioning ContractorsNational Association, Inc., Kansas City Chap-ter, and Local Union No. 2, Sheet MetalWorkers International Association, KansasCity, Missouri.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in theexercise of your rights under the NationalLabor Relations Act, as amended.WlX will. forthwith honor and abide by theabove-described agreement.CRANE SHEET METAL, INC~~~~~.  78DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL give retroactive effect to the provisionsof that agreement back to July , 1977, and makewhole all employees for any loss of wages andother benefits they lost because we failed to giveeffect to the agreement, with interest.CRANE SHEET METAL, INC.APPENDIX BNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all the parties participat-ed, the National Labor Relations Board has foundthat we have violated the National Labor RelationsAct. We have been ordered to post this notice andto abide by its terms.WE WILL NOT refuse to honor and abide bythe collective-bargaining agreement effectivefrom July 1, 1977, to June 30, 1980, betweenSheet Metal and Air Conditioning ContractorsNational Association, Inc., Kansas City Chap-ter, and Local Union No. 2, Sheet MetalWorkers International Association, KansasCity, Missouri.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in theexercise of your rights under the NationalLabor Relations Act, as amended.WE WILL forthwith honor and abide by theabove-described agreement.WE WILL give retroactive effect to the provi-sions of that agreement back to July 1, 1977,and make whole all employees for any loss ofwages and other benefits they lost because wefailed to give effect to the agreement, with in-terest.HARTLEY SHEET METAL COMPANY,INCORPORATEDDECISIONSTATEMENT OF THE CASEIVAR H. PETERSON, Administrative Law Judge: OnOctober 3, 1977, Sheet Metal Workers Local Union No.2, herein called the Union, filed an unfair labor practicecharge against Crane Sheet Metal, Inc., herein called Re-spondent Crane, in Case 17-CA-7902, alleging that Re-spondent Crane had committed unfair labor practiceswithin the meaning of the National Labor Relations Act,as amended. On October 4, 1977, the Union filed a simi-lar charge against Hartley Sheet Metal, Incorporated,'herein called Respondent Hartley, in Case 17-CA-7903.I The name of this Respondent appears as corrected at the hearing.On December 21, 1977, the Regional Director forRegion 17 of the Board issued separate complaints ineach case against the involved Respondent. Under dateof December 28, 1977, both Respondents filed separateanswers denying the allegations of the particular com-plaint.Upon due notice, a hearing was commenced againstRespondent Crane on April 6, 1978, in Case 17-CA-7902, in Parsons, Kansas. Both Respondents appearedand were represented by counsel. At the opening of thehearing, upon motion of counsel for Respondent Hartley,and with the consent of Respondent Crane, without ob-jection from the General Counsel, and over objectionsby counsel for the Union, Case 17-CA-7903 was consoli-dated with Case 17-CA-7902. The hearing in the con-solidated case was held on April 6 and 20, 1978. All par-ties were represented by counsel and were afforded fullopportunity to be heard, to participate, to introduce andto meet material evidence, and to present argument andbriefs. Following the close of the hearing, the GeneralCounsel and both Respondent have filed briefs.2On the entire record in the case, the briefs, and my ob-servation of the witnesses, I make the following:FINDINGS OF FACTI. JURISDICTIONCrane Sheet Metal, Inc., a State of Kansas corpora-tion, is engaged in heating, air-conditioning, and sheetmetal contracting business at its facility located at Par-sons, Kansas. Respondent Crane, in the course and con-duct of its business operations within the State of Kansas,annually purchases goods and materials valued in excessof $50,000 directly from sources located outside the Stateof Kansas. Respondent Crane is an employer engaged incommerce within the meaning of Section 2(2), (6), and(7) of the Act.Hartley Sheet Metal, Incorporated, a State of Kansascorporation, is engaged in heating, air-conditioning, andsheet metal contracting business at its facility located atCoffeyville, Kansas. Respondent Hartley, in the courseand conduct of its business operations within the State ofKansas, annually purchases goods and materials valuedin excess of $50,000 from sources located within theState of Kansas, which sources, in turn, purchased suchgoods and materials directly from sources located outsidethe State of Kansas. Respondent Hartley is an employerengaged in commerce within the meaning of Section2(2), (6), and (7) of the Act.1. THE LABOR ORGANIZATIONSheet Metal Workers Local Union No. 2 is now, andat all times material herein has been, a labor organizationwithin the meaning of Section 2(5) of the Act.I Along with their briefs, counsel for the General Counsel and forHartley filed motions to correct the transcript in specified particulars. Noobjection having been received, and all other proposed corrections ap-pearing appropriate, the motion is granted except as to that requested forp. 122. which appears to be incorrect. CRANE SHEET METAL, INC.79III. THE ALLEGED UNFAIR LABOR PRACTICESA. The IssueThe issue is whether the Respondents, in joining anemployer association, delegated unconditional authorityto the association to negotiate collective-bargaining con-tracts binding on the Respondents without their subse-quent approval.I. SMACNA-KCSheet Metal and Air Conditioning Contractors Nation-al Association, Inc., Kansas City Chapter (SMACNA-KC, or the Association), is an association of sheet metalcontracting employers organized to promote the interestsof the industry and the public. In 1975, and for someyears prior thereto, SMACNA-KC was the collective-bargaining representative of its members in the KansasCity, Missouri, area, in a multiple-employer bargainingunit. As such representative, the Association negotiatedand executed collective-bargaining contracts with Local2 binding upon the members of the Association.At all material times Robert Baker was executive di-rector of SMACNA-KC and as such its agent and prin-cipal executive officer.2. The southeast Kansas, or Pittsburg, areaCoffeyville, Parsons, Chanute, and Pittsburg, Kansas,are towns in southeast Kansas, in a region referred to inthe transcript as the Pittsburg, or southeast Kansas, area.All those towns are situated within a radius of about 30miles, some 100 or more miles south of Kansas City. Re-spondent Crane is located in Coffeyville and RespondentHartley in Parsons. Oren Crane is president of Crane;Emory Wise is president of Hartley.3. Pre-1975 Pittsburg bargaining historyPrior to 1975 the Pittsburg area was in the jurisdictionof Local 475 of Sheet Metal Workers InternationalUnion, which is the parent International of both Local 2and Local 475. In the spring of 1975, and for 10 or moreyears prior thereto, there were three contractors in thePittsburg area who regularly contracted with Local 475.These were the two Respondents, and Heating and AirConditioning, Inc., of Chanute, Kansas (later known asHuxtable & Associates). The three contractors negotiatedwith Local 475 as a group, or jointly, with the negotiat-ing position of any two of them generally being adoptedas the position of the entire group. However, each con-tractor retained final authority to approve or disapproveany contract negotiated. Crane was normally theirspokesman. The resulting contract was a single docu-ment, signed by each contractor individually. The lastsuch contract with Local 475, executed June 29, 1973,was for the period July 15, 1973, to July 15, 1975. Thecontract describes the "Employer" therein as "SheetMetal Contractors of Pittsburg, Parsons, Chanute, Cof-feyville, Kansas, and Nevada, Missouri." The employersignatories were the two Respondents; Heating and AirConditioning, Inc.; Ruskin Mfg. Co.; and K & L MetalShop, Inc. Where Ruskin and K & L are located is notdisclosed.In 1975 contractual wage rates and other employeebenefits were lower in the Pittsburg area than in theKansas City area.4. The merger of Local 2 and Local 475In the spring of 1975, Local 475 merged into Local 2and lost its separate identity. Thereafter, on or aboutMay 16, 1975, J. D. Foster, business manager of Local 2,visited Oren Crane and Emory Wise and introducedhimself to them, saying that Local 2 was now represent-ing the union in the Pittsburg area and would do the ne-gotiating for its members.35. The meetings between the Southern Contractorsand Foster and Baker; designation of Baker orSMACNA-KC as bargaining representativeAround that time, or later, Business Manager Fostersuggested to Executive Director Baker that since Local2 was assuming responsibility in southeast Kansas, andSMACNA-KC's jurisdiction had theretofore been gener-ally coextensive with Local 2's, that Baker accompanyFoster to the Pittsburg area and talk to the southern con-tractors about affiliating with SMACNA-KC. Bakeragreed.As a result, a meeting was held in Parsons, Kansas, onor about June 19, 1975. Present at this meeting wereFoster, Crane, Wise, and Baker. Baker and Foster ex-plained to Crane and Wise the function of SMACNA-KC, and suggested that membership in it would be bene-ficial to the southern contractors, including relievingthem of the task of negotiating, and they solicited theRespondents' membership. Crane and Wise inquiredabout the effect on them and on the area's negotiatingpatterns amd wage scales of Local 2's entrance into thepicture. Crane and Wise were also interested in whatLocal 2 would do with respect to organizing nonunionshops in the area, there being a substantial amount ofnonunion competition. Foster assured Crane and Wisethat there would be separate negotiations and contractsfor southern Kansas. In addition, Foster drew a line,which he referred to as the "Mason-Dixon" line, acrossthe map of southeastern Kansas, and said that everythingabove the line would be Kansas City scale, everythingbelow it a lower southeast Kansas scale. As a result ofthe discussions, Crane and Wise agreed to let Bakerhandle negotiations for renewal of the 1975 contract on atrial basis, subject to the approval of Crane, Hartley andMr. Huxtable of Heating and Air Conditioning, Inc.4On July 1, 1975, in anticipation of the southern con-tractors joining SMACNA-KC, Executive DirectorBaker proposed to the Association's board of directorsI The findings herein as to statements and occurrences in meetings orconversations between the southern contractors, Local 2 RepresentativeFoster, and Association Executive Director Baker, are based on the testi-mony of Crane, Wise, and Baker, which is in substantial agreement inmaterial matters. Foster did not testify.4Thus, Executive Director Baker testified, consistently with the testi-mony of Crane and Wise:JUDGE PETERSON (interrupting): In other words, you felt clear inyour mind that you did not have authonty to finally on your own.commit the contractors?THE WITNESS: That's right.CRANE SHEET METAL, INC. 79 80DECISIONS OF NATIONAL, LABOR RELATIONS BOARDthat, since coverage by SMACNA-KC was historicallycoextensive with that of Local 2, that Association cover-age be extended to the Pittsburg area. The board agreedand approved appropriate amendments to the bylaws, anaction later accepted by vote of the Association's mem-bership.56. The 1975 negotiationsThereafter Baker negotiated with Local 2 and reachedtentative agreement on a contract for the southeasternarea, which Crane, Wise, and Huxtable approved, butwhich the area union members rejected in July 1975.Baker and Local 2 continued negotiations, and in Sep-tember a final agreement, approved by the southern areacontractors, was reached and signed by SMACNA-KC.During the interim, separate negotiations were conduct-ed between SMACNA-KC and Local 2 with respect tothe Kansas City area, which resulted in an agreementsigned July 15, 1975. At the request of Baker and Fosterthe southern contract was made terminable June 30,1977, the same termination date as that of the KansasCity contract."At some time during their conversations in 1975,Baker told the southern contractors that the 1977 con-tract would be one document covering both areas.7. The Respondents join SMACNA-KCIn October 1975, after the signing of the Septemberagreement, pursuant to a request from Executive Direc-tor Baker, Crane and Hartley sent checks in the amountof $250 each to Baker in payment of the fee for member-ship in SMACNA-KC. Baker advised Crane and Hartleythat they would not be required to pay periodic dues tothe Association because they were not located in its im-mediate service area.8. SMACNA-KC bylawsThe bylaws of SMACNA-KC contain the followingprovision in article XIII:2. Each member authorizes the Association,acting through its Board of Directors to:(a) Negotiate, conclude and execute labor con-tracts in the name of the Association on behalf of,and binding upon, its members.Neither of the Respondents was given a copy of thebylaws, and there is no evidence that the provision in ar-ticle XIII, 2, was called to their attention, or that theywere aware of it until the hearing herein. Nor, until afterthe later 1977 contract was signed, were they advisedthat by authorizing Baker to negotiate they were waiv-ing their own authority in the matter.6 Though at the time of the hearing the Association's bylaws had notbeen physically changed to conform to the actions of the board of direc-tors and the membership, that factor is found not to be of any materiality.I8 n the southern contract, signed September 15, 1975, by Wise, Crane,and a representative of Huxtable, the employers were described, similarto the 1973 contract, as "Sheet Metal Contractors of Pittsburg, Parsons.Chanute, Coffeyville, Kansas, and Nevada, Missouri." However, xecu-tive Director Baker testified that the only contractors covered by thatcontract were Crane, Hartley, and Huxtable.9. Events between 1975 and 1977The Respondents did not receive a copy of their 1975-77 contract until sometime in 1976. When they did re-ceive it, they discovered certain items to which they hadnot agreed: (1) an increase in payments to an industryfund of 12 cents per hour, (2) an increase in payments toa welfare fund, and (3) a change in the counties includedin the southern area (that is, a shift in the "Mason-Dixon" line). President Wise expressed his displeasurewith these changes to Toney Chiaverini, Executive Di-rector Baker's assistant, but neither he nor Crane dis-avowed the contract-though they did not pay the in-crease in industry fund payments.In the period January to mid-March 1977, PresidentWise told a number of his employees at Hartley thatwhen the contract expired (June 30, 1977) he would go"non-union." On March 21, 1977, Wise sent a letter toLocal 2 stating that upon expiration of the contract heintended to operate an open shop. Local 2 respondedwith a letter stating that it desired to open negotiationsfor a new contract to replace the present one. Respon-dent Crane received a similar letter.10. The 1977 negotiationsRespondent Hartley replied to the union letter ofMarch 21 with a letter dated April 1, 1977, requesting Iweek's notice of any proposed negotiating meetings.However, without further notice to the Respondents, ne-gotiations for renewal of the expiring contract were un-dertaken between SMACNA-KC and Local 2 beginningin April 1977, in a unit including both the Kansas Cityand the southern contractors.Subsequently a meeting, arranged by SMACNA-KCExecutive Director Baker, was held on June 22, 1977, inParsons, Kansas. Baker, Huxtable, Crane, and Wise werepresent. Baker asked the contractors whether theywanted him to negotiate the contract for them, and of-fered to leave the room while they discussed the matter.The trio replied that that was unnecessary. Wise toldBaker that he had not paid dues to the Association andasked whether Baker wished him to withdraw. Baker re-plied that Wise should stay. The contractors then agreedthat Baker could negotiate a successor contract providedhe could reach an agreement satisfactory to them.Baker advised the contractors of the state of negotia-tions in Kansas City, and outlined the terms on which hethought Local 2 would settle in the Kansas City area. Onwages, the figure was $2.425 cents with annual in-creases-which represented an increase in the KansasCity area wage rate of about 18 percent. The threesouthern contractors indicated that Baker would have toget a better wage arrangement than that for them.The contractors then outlined the terms they wishedto be incorporated in a new 3-year agreement, addingthat this was not their first, but their "top" offer.77 These terms were: (1) that a money increase of 1.98 over the termof the contract be allocated as Local 2 wished, either to wages or fringebenefits; (2) that any of the $1.98 allocated to wage increases be at 6-month intervals, rather than yearly, as in the existing contract; (3) thatthe contractors be given a more fasorahle light commercial or residentialwage scale on jobs $25,(XX) r less, in order to enable them to meet non-Continued CRANE SHEET METAL, INC.81Crane asked Baker to report back as to the status ofthe negotiations, and Baker was told that any agreementwould be subject to the contractors' approval. Baker re-sponded that he would present the contractors' proposalsto Local 2.8On the following day, June 23, 1977, Baker telephonedCrane and told him that Local 2 was considering theiroffer and was "somewhat" receptive to it.The record does not disclose what efforts Baker madeto secure acceptance by Local 2 of the southern contrac-tors' proposals. It does disclose that on June 25, 2 daysafter Baker's telephonic communication to Crane,SMACNA-KC's membership ratified a contract effectiveJuly 1, 1977, to June 30, 1980, between SMACNA-KCand Local 2 covering both the Kansas City and thesoutheast Kansas area. This contract contained none ofthe terms proposed at the June 22 meeting by the south-ern contractors. The southern contractors received nonotice of the ratification meeting, though they admittedlywere entitled to notice under Association procedures.Although that contract continued to maintain a wage dif-ferential between the Kansas City and the southern areas,the differential was substantially reduced. The wagecosts provided in the new contract represented an in-crease of about 26 percent for southern area contractors,as compared with 18 percent for the Kansas City area.So far as the record reveals, the first information re-ceived by the southern contractors as to the state of ne-gotiations after June 23 was a memo from the Associ-ation to "All Pittsburg area contractors" dated July 1,1977, stating that the Association had "successfully nego-tiated a new agreement for all contractors." The memoset out the new wage scale. The Respondents receivedno further information as to the rest of the terms of thecontract until the hearing, except for what they mayhave been told in this respect (and that is not disclosed)at a meeting on July 19, 1977, to be described. The 1977contract did not, however, cover all issues opened by thesouthern contractors in their proposals of June 22. Thequestion of light residential or commercial terms was leftby SMACNA-KC and Local 2 to later negotiations.Under date of July 5, 1977, Executive Director Bakeradvised the Respondents by letter that they should maketheir "desires" in such connection known to Union Rep-resentative Krasovec, for Krasovec's "review and delib-eration." I interpret that letter as indicating that furthernegotiations on that subject on behalf of the Respondentswere being left by SMACNA-KC to the Respondentsthemselves. So far as the record discloses, negotiationson the issue on behalf of the southern area contractorshad not begun or resumed at the time of the hearing.The Respondents refused to accept the new agree-ment.union competition (4) that there be a 50-mile free travel one, that is, azone in which travel pay is not required (5) that the old "Mason-Dixon"line be restored The $1 9 wage increase represented an increase ofabout I1 percent in the southern wage rate-the same percentage in-crease as the $2 425 proposal represented in the Kansas City wage scale8 The findings ais to June 22 meeting are from the testimony of Craneand Wise, corroborated or nriot denied h Baker luxtable was not a wit-ness11. The July 19, 1977, meetingOn or about July 19, 1977, a meeting, termed by Ex-ecutive Director Baker a "negotiating" session, was heldbetween Owen Crane, representing the southern contrac-tors, Union Representatives Foster and Krasovec, andBaker. Foster asked what could be done to get thesouthern contractors to go along with the contract.Crane presented their demands. Foster offered to reducethe ratio of apprentices to journeymen in order to reducethe southern wage cost, and to provide some relief ontravel costs, but indicated that he could do nothingmore. Crane took the matter under advisement. On thefollowing day Crane informed Baker that the contractwas not in his interest and declined to accept it. Wise didlikewise. The record does not disclose the position ofHuxtable. Baker replied, according to his testimony, that"that was certainly [Crane's] prerogative," althoughBaker felt that Foster's "offer was a good offer.""B. ConclusionsWhere an employer unequivocally designates an em-ployer association as his bargaining representative in amultiple-employer bargaining unit to finally conclude anagreement for him, any contract approved by the associ-ation is binding on the employer. Once such bargainingnegotiations have begun, an individual employer maynot, in the absence of unusual circumstances, withdrawfrom the bargaining unit, or from his obligation to acceptany resulting agreement reached by his bargaining repre-sentative. See, for example, Retail Associates, Inc., 120NLRB 388 (1958); Hi-Way Billboards, Inc., 191 NLRB244 (1971), 206 NLRB 22 (1973). As the statement of theprinciple discloses, a prerequisite to holding the employ-er bound is that "the members of the group have indicat-ed from the outset an unequivocal intention to be boundin collective bargaining by group rather than individualaction." Joseph McDaniel. an Individual Proprietorship d/b/a Custom Colors Contractors, 226 NLRB 851, 852(1976).In the instant case, the Respondents did not evince anunequivocal intention to be bound by the actions ofeither Baker, SMACNA-KC, or the Kansas City em-ployers. The only group action conceivably authorizedby the Respondents was of the southern area group, notthe Kansas City group. And the southern contractorsnever reached agreement with Local 2; indeed theynever, as a group, negotiated with Local 2, except inso-far as Baker may be said to have represented them.In any event, the extent of the authority conferred bythe Respondents on Baker or SMACNA-KC was to ne-gotiate on their behalf with Local 2 subject to approvalby the Respondents of any agreements reached. Thus,neither Baker nor SMACNA-KC was given authority tofinally bind the Respondents without their specific con-sent. As to the 1975 negotiations this is conceded. It isequally true of the 1977 negotiations.I Baker testified, and Crane denied, that Baker also told Crane that thecontractors were "bound by" the "bargaining rights," but that he was"not going to fight them" A resolution of that conflict is neither neces-sary nor of substantial assistance in resol ing the issue of the Respon-dents' obligation to accept the 1977 contractCRANE SHEET METAL INC. 81 82DECISIONS OF NATIONAL LABOR RELATIONS BOARDThat this was understood by Baker is apparent fromthe statements and occurrences at the June 22, 1977,meeting, set out heretofore.10 The Respondents' mem-bership in SMACNA-KC was similarly conditioned,even though not articulated. They were not advised thatthe membership waived their right to finally approveagreements negotiated by SMACNA-KC. They werenot provided with copies of the bylaws, there is no evi-dence or suggestion that they were aware of article XIII,2; nor were they told, despite Baker's knowledge of theirposition, that acceptance of membership conferred finalauthority on SMACNA-KC to conclude agreements forthem. The Respondents thus had no reason to apprehendthat by joining SMACNA-KC they conferred on it anygreater bargaining authority than they did when they au-thorized it, through Baker, to negotiate the 1975 agree-ment. In such a circumstance, acceptance of membershipin SMACNA-KC did not evidence a delegation of au-thority by the Respondents to SMACNA-KC to bindthe Respondents to a bargaining agreement without their'0 As has been seen, Baker admitted his lack of authority to bind theRespondents in the 1975 negotiations. Despite his belief, expressed at thehearing, that the situation was different in 1977 because the Respondentswere then members of the Association, Baker's objective conduct appearsto manifest the contrary. Thus, he admittedly came to the June 22, 1977,meeting to ascertain whether the southern contractors wished him to ne-gotiate their contract-a needless inquiry if the contractors had authorizedSMACNA-KC to negotiate an agreement for them. In addition, at thatmeeting the contractors clearly authorized Baker merely to negotiate anagreement on their terms, and in no event authorized him to concludeone. The record discloses no protest or opposition by Baker at that meet-ing to such limitations on his authority, no statement by him of his plena-ry power to bind the Respondents, no indication of anything other thanacceptance of his limited role.consent. There was therefore no necessity for the Re-spondents to withdraw from SMACNA-KC in order toprevent SMACNA-KC from concluding a contract withLocal 2 binding on the Respondents. In such circum-stances, the fact that the bylaws of SMACNA-KC pro-vide that its members authorize the organization to nego-tiate and execute labor contracts binding on them is thusnot controlling.That Local 2 had no knowledge of SMACNA-KC'slimited authority to bind the Respondents is also not con-trolling. That an agent, or a third party dealing withhim, may misapprehend the extent of the agent's author-ity, does not authorize the agent to bind the principal, atleast in the absence of overt conduct by the principalmanifesting an apparent intent to clothe the agent with alarger authority. The circumstances here do not warrantsuch an inference or conclusion.It is consequently found that the Respondent did notat any time indicate an unequivocal intention to bebound by the actions of SMACNA-KC in negotiationswith Local 2, without the Respondents' prior specific ap-proval. It follows that the Respondents' actions in refus-ing to be bound by the 1977 contract negotiated bySMACNA-KC did not constitute an unfair labor prac-tice. It will therefore be recommended that the com-plaint be dismissed.In view of those conclusions, it is unnecessary to con-sider other contentions advanced by the Respondents indefense.[Recommended Order for dismissal omitted from pub-lication.]